Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



WILLIAM R. BARRON,


                                    Appellant,

v.

JULIA PORTMAN,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-07-00240-CV

Appeal from
 327th District Court

of El Paso County, Texas

(TC # 2004-1752)



MEMORANDUM OPINION


	This appeal is before the Court on its own motion for determination of whether it should be
dismissed for want of prosecution.   Finding that Appellant has failed to file a brief, we dismiss the
appeal.
	This Court possesses the authority to dismiss an appeal for want of prosecution when
appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation for
such failure.  Tex.R.App.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63
(Tex.App.--San Antonio 1998, no writ).  The Court has granted Appellant several extensions of time
in which to file his brief.  After giving Appellant a final sixty day extension to April 18, 2008,
Appellant filed a motion on April 18, 2008 to consider the appeal on the record alone.  We denied
that motion.  The Court then notified Appellant by letter that it appeared he no longer wished to
prosecute the appeal because he had not filed his brief or a motion for extension of time by the due
date.  We further informed Appellant of our intention to dismiss the appeal unless he could show
within ten days grounds for continuing the appeal.  Appellant has not filed his brief, a motion for
extension of time, or any response to the Court's inquiry.  We see no purpose that would be served
by declining to dismiss this appeal at this stage of the proceedings.  Pursuant to Tex.R.App.P. 42.3(c)
and 38.8(a)(1), we dismiss the appeal for want of prosecution.

June 30, 2008						 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.
(Chew, C.J., not participating)